Citation Nr: 0030767	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a diskectomy with radiculopathy of the right 
lower extremity currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for reflux laryngitis 
claimed as a digestive problem.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1998.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Postoperative residuals of diskectomy with mild 
radiculopathy of the right lower extremity are manifested by 
some limitation of motion with pain, positive straight leg 
raising, and absent right ankle jerk, indicative of 
pronounced impairment.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for postoperative 
residuals of a diskectomy with radiculopathy of the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000) 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in 1996, the veteran 
underwent a right L5-S1 partial laminectomy and diskectomy.  
Thereafter, he experienced some residual paresthesias and was 
unable to return to full duty.  In August 1998, he was the 
subject of a Medical Evaluation Board (MEB).  It was 
determined the veteran was experiencing moderately severe 
symptoms as a residuals of the previous herniated disc.  
Examination revealed an absent right ankle jerk and positive 
straight leg raising.  It was recommended that he be 
separated from service.     

A March 1999 rating decision established service connection 
for postoperative residuals of a diskectomy with mild 
radiculopathy of the right lower extremity and awarded the 
current 10 percent evaluation and the veteran appealed.

In December 1998, the veteran was seen at the Reynolds Army 
Community Hospital, complaining, in pertinent part, of right 
lower extremity pain and recurrent right radiculopathy.  It 
was recommended that he receive a neurological consultation.  

An April 1999 examination report from the Southwest 
Neurological Center notes that the lumbar range of motion was 
limited in all direction, but does not state the range of 
motion in degrees.  The report also indicates that the right 
ankle reflex was missing.

During his June 2000 Travel Board hearing, the veteran 
testified that because of his back problems, he could not do 
any heavy lifting.  When he took long drives, he stopped 
often to stretch his back.  He took Advil to relieve the 
pain.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under Code 5293, a 20 percent evaluation is assigned when 
intervertebral disc syndrome is moderate with recurring 
attacks.  When disability is severe, with recurring attacks 
with intermittent relief, a 40 percent rating is in order.  A 
maximum schedular evaluation of 60 percent is for application 
when the intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2000). 

The Board observes that VA has determined that intervertebral 
disc syndrome involves loss of range of motion.  VAOGCPREC 
36-97.  Therefore, because Code 5293 encompasses limitation 
of motion as well as other symptoms, the Board finds that the 
veteran's low back disorder is most appropriately evaluated 
under Code 5293.  Butts, 5 Vet. App. at 539.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider whether there is any 
additional functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  Because intervertebral disc syndrome 
involves loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is evaluated under Code 
5293.  VAOGCPREC 36-97.  

In this case, the veteran's subjective complaints have 
continued to be constant, radiating low back pain and sensory 
loss in the right lower extremity.  Objectively, there is 
some limitation of motion on forward flexion due to pain.  In 
addition, there is evidence of positive straight leg raising, 
sensory deficit, and absent right ankle jerk.  Taking into 
account functional loss and resolving doubt in the veteran's 
favor, the Board concludes that the veteran's overall 
disability picture more closely resembles the criteria for a 
60 percent rating under Code 5293.  38 C.F.R. § 4.7.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The evidence does not show that the back 
disorder alone has unusually impacted his ability to work.  

In summary, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports entitlement to a 60 
percent disability rating for postoperative residuals of a 
diskectomy with radiculopathy of the right lower extremity.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5293.  



ORDER

Entitlement to a rating of 60 percent for postoperative 
residuals of a diskectomy with radiculopathy of the right 
lower extremity is granted, subject to the law and 
regulations governing the criteria for award of monetary 
benefits.


REMAND

The veteran has requested service connection for reflux 
laryngitis claimed as a digestive problem.  Service medical 
records reflect that he sought treatment for tightness in his 
throat in October 1996.  A November 1996 ear, nose and throat 
consultation report includes an impression of probable reflux 
laryngitis.  Zantac and another medication were prescribed.  
In December 1996 the condition was improving and he was to 
continue the Zantac regimen with follow-up in two months.  
The remainder of the service medical records are negative for 
complaints, symptoms or findings regarding a gastrointestinal 
(GI) condition.  The July 1998 report of medical history 
contains a history of frequent indigestion.

Subsequent to service, the veteran was seen at the Reynolds 
Army Community Hospital in December 1998, less than one month 
after his separation from service.  He complained of 
occasional epigastric pain.  Following examination, the 
assessment was: likely gastroesophageal reflux disease 
(GERD).  Medications were prescribed.  

There exists the possibility that the veteran has recurrent 
GERD that began in service.  During his June 2000 Travel 
Board hearing, the veteran testified that he was being 
treated by his family doctor for GERD.  These records have 
not been associated with the claims folder.  

In the course of this appeal, the laws pertaining to well-
grounded claims were voided and new regulations enacted which 
require VA to provide the veteran assistance in developing 
his claim (Public Law 106-475 Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000)).  A review of the file leads the 
Board to conclude that, at the very least, additional 
development regarding the veteran's disability is required.  

For the above reasons the case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, whether 
VA, service department, or private 
providers who treated the veteran for 
GERD since November 1998.  Of particular 
interest would be medical records from 
Reynolds Army Community Hospital and from 
the veteran's family doctor.  After 
securing the necessary releases, the RO 
should obtain these records.  Any records 
received should be associated with the 
claims folder.

2.  The veteran should be afforded a VA 
gastrointestinal  examination to 
determine the nature and extent of the 
GERD.  The physician is to comment on the 
presence or absence of GERD, and the 
severity of the disease, if present.  All 
indicated tests and studies are to be 
performed.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  Thereafter, the RO should undertake 
any indicated development and 
readjudicate the issue of entitlement to 
service connection for reflux laryngitis 
claimed as a digestive problem, keeping 
in mind Public Law 106-475 Veterans 
Claims Assistance Act of 2000 (Nov. 9, 
2000).  

If the determination is adverse, the veteran and his 
representative should be provided with a supplemental 
statement of the case and given the appropriate opportunity 
to respond thereto.  Thereafter, the claims file, including 
the above requested evidence, should be returned to this 
Board for appellate review, if in order.  No action is 
required by the veteran until he receives further notice.

The purpose of this remand is to procure clarifying data.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 5 -


